Citation Nr: 1612066	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-46 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from September 1977 to September 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently returned to the VA RO in Atlanta, Georgia.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2014.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in February 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  In the February 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his low back disability.  The Board specifically directed the examiner to provide an opinion as to whether the Veteran's low back disability was proximately due to, or aggravated by, a service-connected disability.  

Further review of the record shows that the Veteran was afforded the directed VA examination in May 2015.  At that time, the examiner opined that it was less likely as not that the Veteran's low back disability was proximately due to, or aggravated by, a service-connected disability.  In this regard, the examiner noted that the Veteran's separation examination report documented mechanical low back pain that usually resolved within 4-6 weeks with NSAIDS, muscle strengthening, and stretching exercises.  The examiner further noted that the Veteran had normal X-ray findings pertaining to his low back that corresponded with his age until his 2002 motor vehicle accident (MVA).  The examiner also noted that the Veteran was diagnosed with mild pes planus at the time of his in-service separation examination, which was not severe enough to aggravate his lumbar spine or cause pain.  

The Board finds the May 2015 VA opinion to be inadequate.  Specifically, the examiner failed to provide a thorough and detailed rationale as to why the Veteran's low back disability was not caused or aggravated by a service-connected disability.  In fact, the VA examiner's rationale seemed more suited to supporting an opinion that the Veteran's low back disability was not related to his active service than the actual opinion provided.  As the opinion lack an adequate supporting rationale, it cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the February 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his low back disability, to include whether it was caused or aggravated by a service-connected disability.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his low back disability.  The claims file must be made available to, and reviewed by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's low back disability was caused or aggravated by a service-connected disability, to include specifically any altered gait/body mechanics resulting from service-connected disabilities [including the service-connected right posterior tibial tendonitis with sinus tarsitis, left posterior tibial tarsitis, bilateral pes planus, degenerative arthritis of the left knee, and degenerative arthritis of the right knee]. 

A rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any medical opinions comport with this remand.  Undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

